Order unanimously reversed, without costs, and motion granted. Memorandum : The summons and complaint were served on defendant on August 10, 1972. The answer and counterclaim were served on September 15, 1972. Plaintiff served a reply and filed a note of issue on September 20. On September 22 defendant moved to strike the note of issue on the grounds that the pleadings had not all been served, nor had defendant had a reasonable opportunity to conduct the necessary pretrial procedures. On October 24 Special Term denied defendant’s motion. In these circumstances Special Term should have granted the motion. (See section 1024.4[e] of the Rules of the Supreme Court [22 NYCRR 1024.4(e)] and Cerrone v. S’Dois, 11 A D 2d 350.) The parties have stipulated to- vacate the order of Special Term. However, we conclude that the proper procedure is to reverse the order and grant the motion. (Appeal from order of Jefferson Special Term, denying motion to strike from calendar.) Present — Goldman, P. J., Del Vecchio, Marsh and Moule, JJ.